                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
              CIVIL ACTION NO. 3:19-MC-00067-GCM-DSC *SEALED*


 IN THE MATTER OF THE TAX                     )
 LIABILITIES OF:                              )
                                              )
 JOHN DOE, Finnish taxpayer(s) who at         )
 any time during the period January 1,        )
 2013 through December 31, 2014, held a       )
 payment card with the account number         )
 ending 0924 issued by Bank of America,       )
 N.A.;                                        )
                                              )
 JOHN DOE, Finnish taxpayer(s) who, at        )
 any time during the period January 1,        )
 2013 through December 31, 2017, held a       )
 payment card with the account number         )
 ending 1123 issued by Charles Schwab &       )
 Co., Inc.;                                   )
                                              )
 JOHN DOE, Finnish taxpayer(s) who, at        )
 any time during the period January 1,        )
 2013 through December 31, 2017, held a       )
 payment card with the account number         )
 ending 3575 issued by TD Bank, N.A.;         )
                                              )



                                          ORDER

      Upon consideration of the United States’ “Ex Parte Petition for Leave to Serve “John Doe”

Summonses” (document #1), requesting entry of an order authorizing service of summonses on

Bank of America, N.A., Charles Schwab & Co., Inc., and TD Bank, N.A., it is ORDERED that

the Internal Revenue Service, through Revenue Agent Tu Le Santonil or any other authorized

officer or agent, may serve an Internal Revenue Service summons upon Bank of America, N.A.,




      Case 3:19-mc-00067-GCM-DSC Document 2 Filed 04/24/19 Page 1 of 2
Charles Schwab & Co., Inc., and TD Bank, N.A., in substantially the form attached as Exhibits 1

through 3 to the Declaration of Revenue Agent Tu Le Santonil. See document #1-4.

       A copy of this Order shall be served together with the summonses.


       SO ORDERED.



                                Signed: April 24, 2019




      Case 3:19-mc-00067-GCM-DSC Document 2 Filed 04/24/19 Page 2 of 2
